


Exhibit 10.12
ADVISORY AGREEMENT
This Advisory Agreement (this “Agreement”) is entered into as of September 6,
2012 (the “Effective Date”), by and between Contango ORE, Inc., a Delaware
corporation (“CORE”) and Juneau Exploration, L.P., a Texas limited partnership
(“JEX”). CORE and JEX may be referred to herein collectively as the “Parties” or
individually as a “Party”.
RECITALS
A.    CORE is in the business of exploring in the State of Alaska for (i) gold
ore and associated minerals and (ii) rare earth elements;
B.    Contango Mining Company, a predecessor of CORE, entered into an Amended
and Restated Conveyance of Overriding Royalty Interest effective as of
September 15, 2010 (the “Conveyance”) to provide to JEX an overriding royalty
interest, free of the costs of all production, equal to three percent (3%) of
eight-eights (8/8ths) on production of minerals under that certain Mineral
Lease, dated effective July 15, 2008, by and between the Native Village of
Tetlin and JEX, a memorandum of which is recorded in Recording District:
401-Fairbanks under file number 2008-019032-0, as amended to the date hereof
(the “Lease”) and certain other claims as therein described;
C.    JEX has provided and will continue to provide CORE certain commercial
advice in connection with the Lease and other properties; and
D.    CORE and JEX desire to enter into this Agreement to set forth the terms
and conditions for JEX to continue to provide advice to CORE.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, CORE and JEX agree, as follows:
1.Advisory Services.
a.    Subject to the terms and conditions set forth in this Agreement, JEX shall
perform in good faith such services as may be requested from time to time by the
Chairman of CORE, including, but not limited to, the services (the “Services”)
set forth in the Scope of Work attached hereto and incorporated herein as
Exhibit A (“Scope of Work”). JEX agrees to perform the Services on an exclusive
basis for CORE.
b.    CORE may, from time to time, request changes in the Scope of Work. Any
changes to the Scope of Work must be mutually agreed upon between JEX and CORE
before they are incorporated in written amendments to Exhibit A of this
Agreement.
c.    JEX shall commence the Services on the Effective Date and shall perform
all Services as required during the Term of this Agreement.

#PageNum#    

--------------------------------------------------------------------------------




2.    Term of Agreement. This Agreement shall commence on the Effective Date and
shall remain in full force and effect for a term of two (2) years and each month
thereafter unless terminated upon ninety (90) days’ prior written notice by
either Party (the “Term”).
3.    Compensation. During the Term of this Agreement and in consideration of
the Services performed by JEX hereunder, JEX shall be entitled to receive the
following:
a.    An overriding royalty interest, free of costs of all production, equal to
two percent (2%) of eight-eights (8/8ths) on production of Minerals from all
property acquired from time to time by CORE or its subsidiaries after July 1,
2012 and before the termination of the Term within the State of Alaska
(“Property”). Minerals means all minerals and mineral substances (whether
hydrocarbons, metallic or non-metallic) in, on or under the Property, including
oil, gas, coal, uranium, gold, silver, gems, copper, lead, zinc, tungsten,
scandium, yttrium, lanthanum, cerium, praseodymium, neodymium, promethium,
samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium,
ytterbium and lutetium, among others, but excluding sand and gravel (the
“Overriding Royalty Interest”).
b.    Reimbursement for expenses, legal costs, and other third party fees
incurred by JEX as well as all other reasonable and necessary expenses incurred
by JEX in providing the Services (collectively, “Reimbursable Expenses”).
4.    Timing of Payments.
a.    All Overriding Royalty Interests shall be payable as set forth on Exhibit
B attached hereto or separate agreements supplementing this Agreement.
b.    CORE shall not withhold, nor shall CORE be obligated to withhold any,
taxes or deductions from payments made to JEX. JEX shall pay, and shall be
solely responsible for payment of any applicable taxes on payments made by CORE
to JEX for Services rendered under this Agreement.
5.    Ownership of Work Product. All reports, documents or other written
material developed by JEX in the performance of this Agreement shall be and
remain the property of CORE without restriction, claim, lien or limitation upon
its use or dissemination by CORE.
6.    Confidential Status; Disclosure of Information. All agreements, data,
reports, documents, materials or other information developed or received by JEX
or provided to JEX by or on behalf of CORE shall be deemed confidential and
shall not be disclosed by JEX without the prior written consent of CORE. CORE
shall grant such consent if disclosure is legally required by applicable law.
7.    Independent Contractor.
a.    JEX is an independent contractor and shall have no power to bind CORE or
to incur any debt, obligation or liability on behalf of CORE. CORE shall not
have power to bind JEX or to incur any debt, obligation or liability on behalf
of JEX.

#PageNum#    

--------------------------------------------------------------------------------




b.    JEX shall pay all required taxes on amounts paid to JEX under this
Agreement.
c.    JEX shall fully comply with all applicable laws in rendering the Services.
d.    CORE is not and shall not be obligated to provide any employee benefits to
JEX.
8.    Indemnification. To the fullest extent permitted by law, CORE shall, at
its sole respective cost and expense, defend, protect, indemnify, and hold
harmless JEX, its partners and its and their respective officers, attorneys,
agents, employees, successors, and assigns (collectively, “Indemnitees”) from
and against any and all damages, costs, expenses, liabilities, claims, demands,
causes of action, proceedings, expenses, judgments, penalties, liens, and losses
of any nature whatsoever, including fees of accountants, attorneys, expert
witnesses, or other professionals and all costs associated therewith
(collectively, “Claims”), resulting from any negligent act, error, omission or
failure to act by Contango (“Contango Indemnitor”) or, as applicable, its
officers, agents, servants, employees, subcontractors, material men, suppliers
or their respective officers, agents, servants or employees in connection with,
resulting from, or related to this Agreement. Subject to paragraph 10 below, to
the fullest extent permitted by law, JEX shall, at its sole cost and expense,
defend, protect, indemnify, and hold harmless CORE and its officers, attorneys,
agents, employees, successors, and assigns (collectively, “CORE Indemnitees” and
together with the JEX Indemnitees, the “Indemnitees”) from and against any and
all Claims resulting from any acts constituting bad faith, willful or wanton
misconduct or gross negligence by JEX (“JEX Indemnitor” and together with CORE
Indemnitor, “Indemnitor”) or, as applicable, its officers, agents, servants,
employees, subcontractors, material men, suppliers or their respective officers,
agents, servants or employees in connection with, resulting from, or related to
this Agreement. This indemnity provision is effective regardless of any prior,
concurrent, or subsequent passive negligence by Indemnitees and shall operate to
fully indemnify Indemnitees against any such negligence. This indemnity
provision shall survive the termination of the Agreement and is in addition to
any other rights or remedies which Indemnitees may have under the law or at
equity. Payment is not required as a condition precedent to an Indemnitee’s
right to recover under this indemnity provision, and an entry of judgment
against Indemnitor shall be conclusive in favor of the Indemnitee’s right to
recover under this indemnity provision. Indemnitor shall pay Indemnitees for any
attorneys’ fees and costs incurred in enforcing this indemnification provision.
This indemnity is effective without reference to the existence or applicability
of any insurance coverages which may have been required under this Agreement or
any additional insured endorsements which may extend to Indemnitees. This
indemnity provision shall survive the termination of this Agreement and is in
addition to any other rights or remedies which Indemnitees may have under the
law.
9.    Limitations on Liability. Notwithstanding anything to the contrary,
neither Party shall be liable to the other Party for any punitive, incidental,
special, exemplary or consequential damages arising in connection with or with
respect to this Agreement.
10.    Limits of JEX Responsibility. JEX assumes no responsibility other than to
render the Services described herein in good faith and shall not be responsible
for any action of CORE

#PageNum#    

--------------------------------------------------------------------------------




in following or declining to follow any advice or recommendation of JEX. JEX,
its partners, officers, employees and affiliates (“JEX Persons”) will not be
liable to CORE, its shareholders, or others, except by reason of acts
constituting bad faith, willful or wanton misconduct or gross negligence of JEX
Persons in the provision of Services. CORE shall reimburse, indemnify and hold
harmless JEX Persons for and from any and all Claims of any nature whatsoever in
respect to or arising in connection with any acts or omissions of CORE and its
affiliates and any acts or omissions of any JEX Person undertaken in good faith
and in accordance with the standard set forth above. The terms of this paragraph
10 shall survive the termination of this Agreement.
11.    Mutual Cooperation.
a.    CORE shall provide JEX with all pertinent data, documents and other
requested information as is reasonably available for the proper performance of
the Services by JEX.
b.    In the event any claim or action is brought by a third party against CORE
relating to JEX’s performance in connection with this Agreement, JEX shall
render any assistance that CORE may reasonably request.
12.    Notices.
Any notices, bills, invoices, or reports required by this Agreement shall be
deemed received on: (a) the day of delivery if delivered by hand or overnight
courier service during CORE’s and JEX’s regular business hours; or (b) on the
third (3rd) business day following deposit in the United States mail, postage
prepaid, to the addresses heretofore below, or to such other addresses as the
Parties may, from time to time, designate in writing.
If to CORE:

Contango ORE, Inc.
3700 Buffalo Speedway, Suite 960
Houston, Texas 77098
Attention: Sergio Castro
Phone: (713) 960-1901
Fax: (713) 960-1065


If to JEX:

Juneau Exploration L.P.
3700 Buffalo Speedway, Suite 925
Houston, Texas 77098
Attention: John B. Juneau
Phone: (713) 805-4086
Fax: (713) 524-8197


13.    Governing Law. This Agreement shall be interpreted, construed and
enforced in

#PageNum#    

--------------------------------------------------------------------------------




accordance with the laws of the State of Texas.
14.    Dispute Resolution; Arbitration. In the event that there is any
controversy, claim or dispute between the Parties arising out of or related to
this Agreement, the Parties shall for a period of thirty (30) attempt in good
faith to negotiate a resolution. If the Parties are unable in such time period
to resolve the controversy, claim or dispute, either Party may, by written
notice to the other Party, request that the matter be submitted to arbitration
under and pursuant to the applicable commercial arbitration rules and procedures
of the American Arbitration Association. The arbitration shall be held in
Houston, Texas. The arbitrator(s) shall have no affiliation or relationship with
either Party or their counsel and, when feasible, shall have training or
experience in the subject matter of the dispute. Any award or decision rendered
pursuant to such rules and procedures shall be final and binding on each of the
Parties hereto and their respective successors and assigns. Such decision or
award shall be in writing signed by the arbitrator(s) and shall state the
reasons upon which the decision or award is based. The arbitrator(s), in
deciding any dispute, controversy or claim arising under this Agreement as
provided in this Section 14, shall look to the substantive laws of the State of
Texas for the resolution of the dispute, controversy or claim. Judgment on any
decision or award pursuant hereto may be entered in any court having
jurisdiction thereof.
15.    No Partnership or Joint Venture. CORE and JEX are not partners or joint
venturers with each other and neither the terms of this Advisory Agreement nor
the fact that CORE and JEX have joint interests in any one or more investments
shall be construed so as to make them partners or joint venturers or impose any
liability as such partners or joint venturers or impose any liability as such on
either of them.
16.    Fidelity Bond. JEX shall not be required to obtain or maintain a fidelity
bond in connection with the performance of its services hereunder.
17.    Board of Directors. Mr. John B. Juneau is a member of the Board of
Directors of CORE and is President and Acting Chief Executive Officer of CORE.
Mr. John B. Juneau shall be compensated in the same or similar manner as all
other independent Directors of CORE and shall be subject to the same or similar
rights and obligations of all other independent Directors, including inclusion
in all insurance coverages that CORE may have for its officers and directors
while serving in the capacity as a Director of CORE.
18.    JEX Interests. Nothing herein shall prevent JEX from (i) continuing to
own a membership interest in Republic Exploration, LLC, which may enter into
agreements from time to time with CORE and its affiliates, and (ii) enter into
agreements from time to time with CORE and its affiliates for oil and gas
exploration prospects where JEX, or its employees, may receive overriding
royalty interests and/or carried interests.
19.    Further Assurances. Each of the Parties hereto shall do such further
acts, shall perform such further actions, and shall execute and deliver such
additional agreements and instruments as the other Party may reasonably require
to consummate, evidence or confirm the agreements and understandings contained
herein in the manner contemplated hereby.

#PageNum#    

--------------------------------------------------------------------------------




20.    No Assignment. JEX shall not assign or transfer any interest in this
Agreement nor the performance of any of JEX’s obligations hereunder, nor shall
it subcontract any of the Services or the Scope of Work without the prior
written consent of CORE.
21.    Time Is Of The Essence. Time is hereby expressly declared to be of the
essence of this Agreement and of each and every provision hereof; and each and
every provision hereof is hereby declared to be and made a material, essential
and necessary part of this Agreement.
22.    Exhibits; Precedence. All documents referenced as exhibits in this
Agreement are hereby incorporated in this Agreement. In the event of any
material discrepancy between the express provisions of this Agreement and the
provisions of any document incorporated herein by reference, the provisions of
this Agreement shall prevail.
23.    Entire Agreement and Amendments. This Agreement, and any other documents
incorporated herein by specific reference, represent the entire and integrated
agreement between JEX and CORE. This Agreement supercedes all prior oral or
written negotiations, representations or agreements. This Agreement may not be
amended, nor any provision or breach hereof waived, except in a writing signed
by the Parties which expressly refers to this Agreement.
24.    Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such a manner as to be valid under applicable law. If any
provision of this Agreement, is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force and effect.
25.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument.


[Remainder of Page Intentionally Left Blank]

#PageNum#    

--------------------------------------------------------------------------------


WHEREFORE, the Parties hereto have executed this Agreement as of the date first
above written.
CONTANGO OIL & GAS COMPANY

By:    /s/ SERGIO CASTRO
Name:    Sergio Castro
Title:    Vice President


JUNEAU EXPLORATION, L.P.

By: Juneau GP, LLC
its General Partner

By:    /s/ BRAD JUNEAU    
Name:    Brad Juneau
Title:    President







    

--------------------------------------------------------------------------------


Exhibit A

Scope of Work
(1)    JEX will provide advisory services to CORE in connection with the Lease
and the acquisition of additional properties in the State of Alaska.

        

--------------------------------------------------------------------------------


Exhibit B


Overriding Royalty Interests
JEX shall receive an Overriding Royalty Interest in the production of Minerals
on Property acquired in the State of Alaska after July 1, 2012 by CORE and
before the termination of the Term calculated in accordance with the provisions
set forth in Exhibit B to the Conveyance. CORE shall provide to JEX from time to
time assignments and conveyances in recordable form evidencing the grant of the
Overriding Royalty Interest for a Property.



        